       Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 1 of 12
                                                                                ELECTRONICALLY FILED
                                                                                   Jefferson County Circuit Court
                                                                                  Lafayette L. Woods, Circuit Clerk
                                                                                  2020-May-15 13:54:43
                                                                                      35CV-20-298
                                                                                   C11WD02: 12 Pages



       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ARKANSAS
                          CIVIL DIVISIONS


BIANCA FLETCHER                                                                      PLAINTIFF

vs.
                                 CASE NO. 35CV-20-298

NITV, LLC; NITV FEDERAL SERVICES, LLC;
CHARLES HUMBLE; GENE SHOOK; and
JOHN DOES 1-2                                                                    DEENDANTS

                     ANSWER TO PLAINTIFF'S COMPLAINT

       Comes now NITV Federal Services, LLC, Charles Humble, and Gene Shook, by and

through their counsel, the Barber Law Firm PLLC, and for their Answer to Plaintiffs

Complaint, states:

       1.     These Defendants deny each and every allegation within the Plaintiffs

Complaint unless specifically admitted hereafter.

       2.     These Defendants are without sufficient information to admit or deny the

allegations contained within paragraph no.           1   of the Plaintiffs Complaint, and those

allegations are therefore denied at this time.

       3.     With respect to paragraph no.      2   of Plaintiffs Complaint, these Defendants

admit that NITV Federal Services, LLC is a limited liability company in West Palm Beach,

Florida. These Defendants further admit that Mr. Charles Humble is affiliated with NITV

Federal Services, LLC and serves as its registered agent. These Defendants further admit

that Mr. Gene Shook is a citizen and resident of a state other than Arkansas and that he

has at times performed services for the benefit of NITV Federal Services, LLC. All other
       Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 2 of 12




implications from the allegations set forth in paragraph no.     2   of Plaintiffs Complaint are

denied as stated.

       4.     The allegations set forth in paragraph no. 3 of the Plaintiffs Complaint

merely summarize the theories of liability asserted in the Complaint, and to that end no

affirmative response is required. These Defendants deny the allegations contained within

paragraph no. 3 of the Plaintiffs Complaint to the extent they imply any fault or

wrongdoing whatsoever on the part of these Defendants.

       5.     These Defendants are without sufficient information to admit or deny the

allegations set contained within paragraph nos. 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, and

17 of the Plaintiffs Complaint, and those allegations are therefore denied at this time.

       6.     With respect to paragraph no. 18 of the Plaintiffs Complaint, separate

Defendant NITV Federal Services, LLC admits that it has sold a VSA device to the

Arkansas Department of Corrections.           All other implications from the allegations

contained within paragraph no. 18 of the Plaintiffs Complaint are denied.

       7.     The allegations contained within paragraph no. 19 of the Plaintiffs

Complaint are denied.

       8.     With respect to paragraph no.       20   of the Plaintiffs Complaint, separate

Defendant NITV Federal Services, LLC admits that it markets and sells VSA devices to

governmental investigation agencies.        All other implications from the allegations in

paragraph no.   20   of the Plaintiffs Complaint are denied.

       9.     The allegations contained within paragraph nos. 21 and 22 of the Plaintiffs

Complaint are denied.

       10.    With respect to paragraph no. 23 of the Plaintiffs Complaint, NITV Federal

Services, LLC admits that it communicates from time to time with agencies who have
       Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 3 of 12




purchased products from that entity. All other implications contained within paragraph

no. 23 of the Plaintiffs Complaint are denied.

       u.     These Defendants are without sufficient information to admit or deny the

allegations contained within paragraph no. 24 of the Plaintiffs Complaint, and those

allegations are therefore denied at this time.

       12.    The allegations contained within paragraph no.          25   of the Plaintiffs

Complaint are denied.

       13.    With respect to paragraph no. 26 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through   25   of the Plaintiffs Complaint.

       14.    The allegations contained within paragraph nos. 27, 28, and 29 of the

Plaintiffs Complaint are denied.

       15.    With respect to paragraph no. 30 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through 29 of the Plaintiffs Complaint.

       16.    The allegations contained within paragraph nos. 31, 32, and 33 of the

Plaintiffs Complaint are denied.

       17.    With respect to paragraph no. 34 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through 33 of the Plaintiffs Complaint.

       18.    The allegations contained within paragraph nos. 35 and 36 of the Plaintiffs

Complaint are denied.
       Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 4 of 12




       19.    With respect to paragraph no. 37 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through 36 of the Plaintiffs Complaint.

       20.    The allegations contained within paragraph nos. 38, 39, and 40 of the

Plaintiffs Complaint are denied.

       21.    With respect to paragraph no. 41 of the Plaintiffs Complaint, these

Defendants incorporate by reference as if set forth fully herein each and every response

they provided to paragraph nos. 1 through 40 of the Plaintiffs Complaint.

       22.    The allegations contained with paragraph nos. 42, 43, and 44 of the

Plaintiffs Complaint are denied.

       23.    These Defendants join the Plaintiffs demand for trial by jury on all

contested issues of fact, as set forth in paragraph no. 45 of the Plaintiffs Complaint.

       24.    These Defendants deny the allegations set forth in the "WHEREFORE"

paragraph at the conclusion of the Plaintiffs Complaint.

       25.    These Defendants have had very little opportunity to investigate this matter

and no opportunity to conduct discovery.       As a result, these Defendants affirmatively

plead each and every defense available to them pursuant to Ark. R. Civ. P.12(b), including

but not limited to, insufficiency of process, insufficiency of service of process, failure to

state facts upon which relief may be granted, and failure to join a necessary party. It is

apparent that the Arkansas Department of Corrections is a necessary party to this action.

Furthermore, the Plaintiff has failed to state facts to support any of the causes of action

alleged herein. Furthermore, proper service of a Summons and Complaint has not been

confirmed for any of the Defendants herein.
       Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 5 of 12




       26.   Separate Defendants Charles Humble and Gene Shook affirmatively plead

that this Court has no personal jurisdiction or subject matter jurisdiction over them.

       27.   These Defendants affirmatively plead each and every defense available to

them pursuant to Ark. R. Civ. P 8(c) including but not limited to:

       a.     comparative fault;

       b.     duress;

       c.     estoppel;

       d.     exclusiveness of remedy under workman's compensation law;

       e.     failure of consideration;

       f.     fraud;

       g.     illegality;

       h.     laches;

       1.     license;

      J.      payment;

       k.     release;

       1.     res judicata;

       m.     set-off;

       n.     statute of fraud;

       o.     statute oflimitations;

       p.     waiver; and

       q.     "unclean hands".

       28.    These Defendants affirmatively plead all of the defenses available to them

pursuant to the Arkansas Products Liability Act, Ark. Code Ann. §§16-116-101 to 107,

including but not limited to, compliance with Federal, State and Administrative statutes,
       Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 6 of 12




rules and regulations existing at the time the product was sold, and subsequent

unforeseeable alterations, changes, improper maintenance and/or abnormal use of the

product.

       29.    If the Plaintiff has sustained injuries as alleged in the Complaint, any such

injuries or losses were caused by the misuse of the product at issue or alteration of the

product at issue.

       30.    These Defendants affirmatively plead that Plaintiff has failed to mitigate her

damages.

       31.    These Defendants affirmatively plead the doctrines of comparative fault and

independent intervening proximate cause so as to bar or reduce any recovery that may be

had herein.

       32.    These Defendants affirmatively plead each and every defense available to

them pursuant to the Civil Justice Reform Act of 2003, as amended, as if set forth fully

herein. These Defendants specifically invoke their right to an apportionment of fault and

bifurcation of damages as appropriate.

       33.    These Defendants plead the affirmative defenses of qualified immunity and

acquired immunity.

       34.    These Defendants affirmatively plead all contract defenses available to them

pursuant to any contracts it has with the Arkansas Department of Correction, including

but not limited to warnings, disclaimers, limitation of remedies and damages, arbitration

agreements, waiver, and any other administrative procedure requirements.

       35.    These Defendants affirmatively plead the tacit agreement doctrine as

defense to any claim for consequential damages.
       Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 7 of 12




       36.    These Defendants affirmatively state that the Arkansas Department of

Corrections is the entity responsible for any decisions to terminate the Plaintiff's

employment. As required by Ark. Code Ann. §16-61-202, Act 1116 of 2013, any other

statute providing a substantive right, and Rule 9 of the Arkansas Rules of Civil Procedure,

the Arkansas Department of Corrections is identified as a non-party which is described in

allegations in the Plaintiff's Complaint.    To the extent the Arkansas Department of

Corrections is deemed to have fault, these Defendants are requesting an allocation for the

non-party's percentage of fault.

       37.    Pleading further, alternatively, and by way of affirmative defense, these

Defendants plead the defense of unconstitutionality, in that any award of punitive or

exemplary damages would constitute the imposition of a criminal penalty without the

safeguards guaranteed by the Fifth, Sixth, Eighth and Fourteenth Amendments of the

Constitution of the United States, and similar provisions of the Arkansas Constitution.

Furthermore, the imposition of such punitive or exemplary damages constitutes an

excessive fine under the Eighth Amendment, denies the Defendants equal protection of

the law under the Fourteenth Amendment, and violates the due process clauses of the

Fifth and Fourteenth Amendments. These Defendants plead that any claim by Plaintiff

for punitive or exemplary damages should be stricken as unconstitutional and that any

award of punitive or exemplary damages should be set aside for the reasons stated above.

       38.    Pleading further, alternatively, and by way of affirmative defense, these

Defendants would show that the imposition of punitive damages sought by Plaintiff

violates this Defendants' rights to due process and equal protection under the Fourteenth

Amendment of the United States Constitution, to due course of law and equal protection
        Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 8 of 12




under the Arkansas Constitution, and the prohibition against excessive fines in the

Arkansas Constitution, in that:

                (a)   Arkansas law and the Arkansas punitive damage scheme, both

       facially and as applied in this case, provide no constitutionally adequate or

       meaningful standards to guide a jury or the court in determining whether, and if

       so in what amount, to award punitive damages; there is no sufficiently clear

       definition of the conduct or mental state that makes punitive damages permissible,

       and no sufficiently clear standard for determining the appropriate size of an award.

       Arkansas law and the Arkansas punitive damage scheme leave the determination

       whether to award and, if so, the amount of punitive damages to the arbitrary

       discretion of the trier of fact without providing adequate or meaningful guidelines

       for or limits to the exercise of that discretion.

                (b)   These Defendants had no notice of or means of ascertaining whether,

       or if so in what amount, it might be subject to a penalty for the conduct alleged by

       Plaintiff in this case. That lack of notice was compounded by the absence of any

       adequate or meaningful standards as to the kind of conduct that might subject

       these Defendants to punitive damages or as to the potential amount of such an

       award.

                (c)   Under Arkansas law and the Arkansas punitive damage scheme, the

       jury is not instructed on the limits on punitive damages imposed by the purposes

       for which such damages are assessed.

                (d)   Under Arkansas law and the Arkansas punitive damage scheme, the

       jury is not expressly prohibited from awarding punitive damages, in whole or in
      Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 9 of 12




      part, on the basis of invidiously discriminatory characteristics, including the

      corporate status of a defendant.

             (e)   No provision of Arkansas law or the Arkansas punitive damage

      scheme provides adequate procedural safeguards consistent with the criteria set

      forth in BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996); Pacific Mutual

      Life Insurance Company v. Haslip, 499 U.S.1 (1990), and Matthews v. Eldridge,

      424 U.S. 319 (1976) for the imposition of a punitive award.

             (f)   Arkansas law and the Arkansas punitive damage scheme do not

      provide for adequate post-trial review of punitive damage awards or the amount

      thereof, and do not provide objective standards for such review.

             (g)   Arkansas law and the Arkansas punitive damage scheme do not

      provide for adequate appellate review of punitive damage awards or the amount

      thereof, and do not provide objective standards for such review.

             (h)    In the admission of evidence, the standards provided the trier of fact

      (including jury instructions), and post-trial and appellate review, Arkansas law and

      the Arkansas punitive damage scheme place undue emphasis on a defendant's

      wealth as a basis for making and enhancing a punitive damage award, and do not

      require that the award not be based on any desire to redistribute wealth.

             (i)    Under Arkansas law and the Arkansas punitive damage scheme,

      there is no limit on the number of times this Defendant could be held accountable

      for punitive damages based on the same alleged conduct as that alleged in this case.

      39.    Pleading further, alternatively, and by way of affirmative defense, these

Defendants would show that the net effect of Arkansas' punitive damage system is to

impose punitive damages in an arbitrary and discriminatory manner. The lack of
      Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 10 of 12




adequate guidelines or review and undue emphasis on Defendants' wealth inevitably lead

to variations in result without any rational basis for differentiation, and without serving

any legitimate governmental purpose or interest. As a result, the federal and state (U.S.

Const, Amend 14; Arkansas Const.) constitutional mandates for equal protection are

violated. Insofar as the lodestone of the Arkansas punitive damage system is in the depth

of the Defendants' pockets, that invidious discrimination is itself an affront to the federal

and state constitutions' equal protection mandates.

        40.   Pleading further, alternatively, and by way of affirmative defense, these

Defendants would show that insofar as the punitive damage award sought by Plaintiff

seek to impose punitive damages under Arkansas law for conduct in other states, the

award violates:

              (a)      These Defendants' rights to due process and due course oflaw under

       the Fourteenth Amendment of the United States Constitution and the Arkansas

       Constitution;

              (b)      The dormant or negative commerce clause derived from Article         1,

       section 8, clause 3 of the United States Constitution;

              (c)      The Full Faith and Credit Clause of Article IV, section 1 of the United

       States Constitution;

              (d)      The requirement of the United States Constitution that a state

       respect the autonomy of other states within their spheres; and

              (e)      The prohibition against excessive fines in the Arkansas Constitution.

       41.    These Defendants affirmatively plead the requirements of Rules 9 and 10 of

the Arkansas Rules of Civil Procedure because the Plaintiff has failed to comply with those
      Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 11 of 12




rules. Plaintiff has failed allege specific facts constituting fraud or other violations of the

Arkansas Deceptive Trade Practices Act.

       42.    These Defendants reserve the right to file an Amended Answer and

otherwise plead further following investigation and discovery.

       WHEREFORE, having fully answered, NITV Federal Services, LLC, Charles

Humble, and Gene Shook, respectfully request that the Plaintiffs Complaint be

dismissed, and for all other just and proper relief to which they may be entitled.

                                            Respectfully submitted,

                                           BARBER LAW FIRM PLLC
                                           Attorneys for NITV Federal Services, LLC
                                           Charles Humble and Gene Shook
                                           425 W. Capitol Avenue, Suite 3400
                                           Little Rock, AR 72201
                                           (501) 372-6175/(501) 375-2802 (Fax)

                                            By:   Isl James D. Robertson
                                                    James D. Robertson AR BIN 95181
                                                    Adam D. Franks     ARBIN 2016124
                                                    jrobertson@barberlawfirm.com
                                                   afranks@barberlawfirm.com
      Case 4:20-cv-00521-LPR Document 4 Filed 05/18/20 Page 12 of 12




                            CERTIFICATE OF SERVICE

       I, James D. Robertson, do hereby state on oath that I have mailed/emailed a true
and correct copy of the above and foregoing pleading this 15th day of May, 2020, to the
following:

  Lucien R. Gillham
  SUTTER & GILLHAM, P.L.L.C.
  P. 0. Box 2012
  Benton, AR 72018
  Lucien.gillham@gmail.com


                                              Isl James D. Robertson
                                              James D. RobertsonAR BIN 95181
